





RELEASE AND SEPARATION AGREEMENT


This RELEASE AND SEPARATION AGREEMENT (the “Agreement”) is made and entered into
by Mark R. Bruce (“Employee”) and Carriage Services, Inc., its past, present and
future subsidiaries, parents, and affiliates and their respective past, present,
and future employees, officers, directors, agents and insurers (hereinafter
collectively referred to as the “Company”).
WHEREAS, Employee and Company entered into an Employment Agreement dated January
4, 2011 and a subsequent letter amendment dated March 14, 2012 (hereinafter
collectively referred to as the “Employment Agreement”);
WHEREAS, Employee has advised Company of his intent to resign his employment
effective as of November 1, 2018 (the “Separation Date”), and terminate the
Employment Agreement concurrently; and
WHEREAS, both Employee and Company wish to settle any and all issues and
potential issues which relate, or may relate to, Employee’s employment with, and
departure from, the Company, including but not limited to, those arising under
the Employment Agreement.
NOW, THEREFORE, Company and Employee agree as follows, in consideration of the
mutual covenants and obligations contained herein, and intending to be legally
held bound:
1.     EMPLOYEE’S RESIGNATION. Employee hereby irrevocably resigns his
employment and will cease to be employed by the Company effective as of the
Separation Date. In addition, Employee hereby resigns his position as Executive
Vice President and Chief Operating Officer for Carriage Services, Inc. and any
Officer or Director position Employee may hold for the Company’s subsidiaries
and affiliates, in each case as of the Separation Date. As of the Separation
Date, Employee specifically waives all rights to any additional bonus and/or
awards, vesting or payment under the Company’s 2017 Omnibus Incentive Plan, the
First Amended and Restated 2006 Long-Term Incentive Plan or any other current or
past plan or policy of the Company, except as may otherwise be expressly set out
in this Agreement. As of the Separation Date, all of Employee’s rights under the
Employment Agreement are terminated and Employee hereby waives any and all such
rights he may have had under the Employment Agreement prior to the Separation
Date.
2.    CONSIDERATION. In consideration for the releases and other covenants set
forth in this Agreement, after this Agreement becomes effective, the Company
agrees to provide Employee the following:
a.    Company will continue to pay Employee’s base salary at the biweekly rate
of Fifteen Thousand Three Hundred Eighty-Four Dollars and Sixty-Two Cents
($15,384.62) for eighteen (18) months following the Separation Date. The first
payment will be paid on the first regular, bi-weekly Company payroll date after
Employee has executed this Agreement. The Company shall have the right to deduct
from any payment of compensation to the Employee hereunder any federal, state or
local taxes required by law to be withheld with respect to such payments, and
any other amounts specifically authorized to be withheld or deducted by the
Employee. 
b.    If the Employee becomes eligible to elect continuation coverage under the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”) and properly elects
such coverage, the Company shall reimburse the Employee, or pay on the
Employee’s behalf, 100% of applicable medical continuation premiums for the
benefit of the Employee (and his covered dependents as of the date of his
Separation, if any) under the Employee’s then-current plan election,





--------------------------------------------------------------------------------





with such coverage to be provided under the closest comparable plan as offered
by the Company from time to time, for so long during the 18-month period
following the Separation Date as Employee remains eligible for, and elects,
COBRA coverage.
c.    Employee shall retain all vested equity awards. All unvested equity awards
will be cancelled as of the Separation Date and Employee shall have no rights or
claims with respect to any unvested equity awards.
d.    If Employee dies at any time while the Company is paying consideration
pursuant to Section 2, the Company shall continue making the remaining payments
under Section 2 to the Employee’s estate. Such payments to the Employee’s estate
shall be made in the same manner and at the same times as they would have been
paid to the Employee had he not died.
Employee acknowledges and agrees that the consideration outlined above
constitutes fair and adequate compensation for the promises and covenants of
Employee set forth in this Agreement.
3.    EMPLOYEE’S RELEASE OF CLAIMS. For and in consideration of the
Consideration as described in Section 2 of this Agreement, Employee hereby
irrevocably and unconditionally releases, forever discharges, and covenants not
to sue, or bring any other legal action against the Company with respect to any
and all claims and causes of action of any nature, both past and present, known
and unknown, foreseen and unforeseen, which Employee has, or which could be
asserted on his behalf by any other person or entity, resulting from or relating
to any act or omission of any kind occurring on or before the date of the
execution of this Agreement. Employee understands and agrees that this Release
includes, but is not limited to, the following:
a.    All claims and causes of action arising under contract, tort or other
common law, including, without limitation, breach of contract, fraud, estoppel,
misrepresentation, express or implied duties of good faith and fair dealing,
wrongful discharge, discrimination, retaliation, harassment, negligence, gross
negligence, false imprisonment, assault and battery, conspiracy, intentional or
negligent infliction of emotional distress, slander, libel, defamation, refusal
to perform an illegal act and invasion of privacy;
b.    All claims and causes of action arising under any federal, state, or local
law, regulation, or ordinance, including without limitation, the Civil Rights
Act of 1964, as amended, the Americans With Disabilities Act, the Fair Labor
Standards Act, the Family and Medical Leave Act, the Employee Retirement Income
Security Act, and relevant state laws, as well as any claims for wages, employee
benefits, vacation pay, severance pay, pension or profit sharing benefits,
health or welfare benefits, bonus compensation, vesting of stock options,
restricted stock, commissions, deferred compensation or other remuneration, or
employment benefits or compensation;
c.    All claims and causes of action for past or future loss of pay or
benefits, expenses, damages for pain and suffering, mental anguish or emotional
distress damages, liquidated damages, punitive damages, compensatory damages,
attorney's fees, interest, court costs, physical or mental injury, damage to
reputation, and any other injury, loss, damage or expense or any other legal or
equitable remedy of any kind whatsoever; and
d.    All claims and causes of action arising out of or in any way connected
with, directly or indirectly, Employee’s employment with the Company, or any
incident thereof, including, without limitation, Employee’s treatment by the
Company; the terms and conditions of the Employee’s employment; and the
separation of Employee’s employment.    





--------------------------------------------------------------------------------







4.    RETURN OF COMPANY PROPERTY. Employee shall return, in good working order,
any and all property of the Company that is in his possession, custody or
control on or before November 1, 2018. Such property includes, but is not
limited to, keys, cell phones, software, laptops, calculators, equipment, credit
cards, forms, files, manuals, correspondence, business cards, personnel data,
lists of or other information regarding customers, contacts and/or employees,
contracts, contract information, agreements, leases, plans, brochures,
catalogues, training materials, computer tapes and diskettes or other portable
media.
5.    TAX ISSUES. The Company may withhold from any benefits and payments made
pursuant to this Agreement all federal, state, city and other taxes as may be
required pursuant to any law or governmental regulation or ruling and all other
normal employee deductions made with respect to the Company’s employees
generally. All determinations required to be made under this Section 5 shall be
made by the Company.
6.    NON-ADMISSION. Employee and Company agree that this Agreement and the
payment of money to Employee by the Company is not an admission by either party
of any violation of the other party’s rights or of any violation of contract or
statutory or common law.
7.    NON-DISPARAGEMENT. Employee specifically covenants and agrees not to,
directly or indirectly, make, publish or communicate or cause to be made,
published or communicated, to anyone any remark, statement or comment, orally or
in writing, criticizing or disparaging the Company.
8.    NON-COMPETITON AND NON-SOLICITATION. Employee hereby agrees that for a
period of two (2) years following the Separation Date, Employee shall not,
directly or indirectly,
(a)    alone or for his own account, or as an officer, director, shareholder,
partner, member, trustee, employee, consultant, advisor, agent or any other
capacity of any corporation, partnership, joint venture, trust, or other
business organization or entity, encourage, support, finance, be engaged in,
interested in, or concerned with, any business within the deathcare industry
having a funeral home, cemetery, crematory or office within a radius of fifty
(50) miles of any funeral home, cemetery or other deathcare business owned or
operated by the Company or any of its affiliates;
(b)    induce or assist anyone in inducing in any way, any employee of the
Company or any of its affiliates that he had contact with during his employment
or knew of by virtue of his employment with the Company, to resign or sever his
or her employment or to breach an employment contract with the Company or any
affiliate; or
(c)     own, manage, advise, operate, join, control, or participate in the
ownership, management, operation, or control of, or be connected in any manner
with, any business which is or may be in the funeral, mortuary, crematory,
cemetery or burial insurance business or in any business related thereto within
a radius of fifty (50) miles of any funeral home, cemetery or other deathcare
business owned or operated by the Company or any of its affiliates.
The foregoing covenants shall not be held invalid or unenforceable because of
the scope of the territory or actions subject hereto or restricted hereby, or
the period of time within which such covenants respectively are operative, but
the maximum territory, the action subject to such covenants and the period of
time they are enforceable are subject to any determination by a final judgment
of any court which has jurisdiction over the parties and subject matter.
Employee acknowledges that these provisions were contained in his Employment
Agreement and that the consideration for these provisions includes consideration
provided in connection with his execution of the Employment Agreement and during
his





--------------------------------------------------------------------------------





employment with the Company, in addition to the additional consideration
provided for in this Agreement. Employee agrees not to challenge the
enforceability of these restrictions for any reason, including that they are
overly broad or that he received insufficient consideration. Employee
acknowledges the enforceability of these restrictions and agrees to comply with
them.
9.    CONTINUING OBLIGATIONS. Employee acknowledges that in the course of his
employment with the Company he has obtained confidential and proprietary
information including, but not limited to, financial, accounting, business,
product, customer and marketing information, plans, lists, agreements,
forecasts, trade secrets, management methods, operating techniques, strategies,
prospective acquisitions, reports, studies, analyses and other confidential
information and knowledge concerning the business of the Company (collectively
“Confidential Information”). Employee acknowledges and agrees that he has a
continuing obligation to maintain the confidentiality of all such non-public
information, even after the Separation Date. Employee understands and
acknowledges that the Employee’s obligations under this Agreement regarding
Confidential Information begin immediately and shall continue until the
Confidential Information has become public knowledge other than as a result of
the Employee’s breach of this Agreement or a breach by those acting in concert
with the Employee or on the Employee’s behalf.
10.    COOPERATION. Employee acknowledges and agrees that from and after the
Separation Date, he will cooperate fully with the Company, its officers,
employees, agents, affiliates and attorneys in the defense or prosecution of, or
in preparation for the defense or prosecution of any lawsuit, dispute,
investigation or other legal proceedings (“Proceedings”). Employee further
acknowledges and agrees that he will cooperate fully with the Company, its
officers, employees, agents, affiliates and attorneys on any matter related to
Company business (“Matters”) during the period of Employee’s employment.
Such cooperation shall include providing true and accurate information or
documents concerning, or affidavits or testimony about, all or any matters at
issue in any Proceedings/Matters as shall from time to time be requested by the
Company, and shall be with the knowledge of Employee. Such cooperation shall be
provided by Employee without remuneration, but Employee shall be entitled to
reimbursement for all reasonable and appropriate out of pocket expenses incurred
by him in so cooperating, including, by way of example and not by way of
limitation, airplane fares, hotel accommodations, meal charges and other similar
expenses to attend Proceedings/Matters outside of the city of Employee’s
residence. The reasonable fees and expenses of Employee shall be reimbursed by
the Company on a regular, periodic basis upon presentation by Employee of a
statement and receipts in accordance with the Company’s customary practices and
policies; provided, however, that such reimbursement will be paid no later than
December 31st of the calendar year following the calendar year in which Employee
incurred the expense. In the event Employee is asked by a third party to provide
information regarding the Company, or is called other than by the Company to
testify in any Proceeding/Matter related to the Company, he will notify the
Company as soon as possible in order to give the Company a reasonable
opportunity to respond and/or participate in such Proceeding/Matter.
11.    REMEDIES.    In the event of a breach or threatened breach by the
Employee of any of the provisions of this Agreement, the Employee hereby
consents and agrees that the Company shall be entitled to seek, in addition to
all other available remedies, a temporary restraining order, a temporary or
permanent injunction or other equitable relief against such breach or threatened
breach from any court of competent jurisdiction, without the necessity of
showing any actual damages or that money damages would not afford an adequate
remedy. Any equitable relief shall be in addition to, not in lieu of, legal
remedies, monetary damages, or other available relief.
If Employee fails to comply with any of the terms of this Agreement or
post-employment obligations contained in it, the Company may, in addition to any
other remedies it may have,





--------------------------------------------------------------------------------





reclaim any amounts paid to the Employee under the provisions of this Agreement
or terminate any benefits or payments that are later due under this Agreement,
without waiving the releases provided herein.
Company and Employee acknowledge and agree that the prevailing party shall be
entitled to payment of its attorneys’ fees and other costs and expenses incurred
in enforcing this provision of the Agreement and/or in prosecuting any
counterclaim or cross-claim based on this provision of the Agreement.
12.    FEES AND COSTS. Except as otherwise set forth in this Agreement, the
parties shall bear their own attorneys’ fees and costs.
13.    CHOICE OF LAW/VENUE. This Agreement and any action, cause of action,
claim, controversy or dispute of any kind (whether at law, in equity, in
contract, in tort or otherwise) that may be based upon, arise out of, or relate
to this Agreement, or the negotiation, execution or performance of this
Agreement or the rights, duties and relationship of the parties hereto, shall be
governed by, construed, and enforced in accordance with, and subject to, the
laws of the State of Texas or federal law, where applicable, without regard to
the conflict of law principles of any jurisdiction. In the event there shall be
any dispute arising out of the terms and conditions of, or in connection with,
this Agreement, the party seeking relief shall submit such dispute to the United
States District Court for the Southern District of Texas or, if federal
jurisdiction is lacking or the court declines or abstains from taking
jurisdiction, the District Courts of Harris County, Texas.
14.    ENTIRE AGREEMENT. It is expressly understood and agreed that this
Agreement embodies the entire agreement between the Parties relating to
Employee’s employment by the Company and all other matters arising between
Company and Employee prior to the date and time of execution hereof, and
supersedes any and all prior agreements, including the Employment Agreement,
arrangements, or understandings between and among the Parties.
No oral understandings, statements, promises, terms, conditions, obligations, or
agreements contrary or in addition to the terms of this Agreement exist. This
Agreement may not be changed by oral representations, and may only be amended by
written instrument executed by a duly authorized representative of each of the
Parties, or their respective successors or assigns. If any part of this
Agreement is found to be illegal or unenforceable by any agency or court, the
remaining provisions shall continue in full force and effect.
15.    COUNTERPARTS. This Agreement may be executed in separate counterparts,
each of which is deemed to be an original and all of which taken together
constitute one and the same agreement.
16.    OTHER REPRESENTATIONS: EMPLOYEE HEREBY REPRESENTS AND CERTIFIES THAT HE:
(1) HAS CAREFULLY READ ALL OF THIS AGREEMENT; (2) HAS BEEN GIVEN A FAIR
OPPORTUNITY TO DISCUSS AND NEGOTIATE THE TERMS OF THIS AGREEMENT; (3)
UNDERSTANDS ITS PROVISIONS; (4) HAS BEEN ADVISED IN WRITING AND GIVEN THE
OPPORTUNITY TO SEEK ADVICE AND CONSULTATION WITH ATTORNEYS REGARDING THIS
AGREEMENT; (5) HAS DETERMINED THAT IT IS IN HIS BEST INTERESTS TO ENTER INTO
THIS AGREEMENT; (6) HAS NOT BEEN INFLUENCED TO SIGN THIS AGREEMENT BY ANY
STATEMENT OR REPRESENTATION BY THE COMPANY NOT CONTAINED IN THIS AGREEMENT; AND
(7) ENTERS INTO THIS AGREEMENT KNOWINGLY AND VOLUNTARILY.
[Signature Page Follows]
[Signature Page to Release and Separation Agreement]







--------------------------------------------------------------------------------





We the undersigned do hereby sign and agree to the terms set forth in the
Release and Separation Agreement, on the dates set forth below:


markbruceseparation.jpg [markbruceseparation.jpg]













